Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-20-2020.

Terminal Disclaimer
The terminal disclaimer filed on 10-29-2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10270590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-28-2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the 10-29-2020:
Please see attached 16779414-Examiner’sAmendments.
7. 	(Currently Amended) A 
decrypt a first block of a plurality of sequential blocks using a first decryption key, the first decryption key generated based on a first hash of a second decryption key and bit stream data, the first decryption key associated with the first block of the plurality of sequential blocks to generate a first segment of a band entropy coded bit stream;
generate a third decryption key for a second block of the plurality of sequential blocks based on a second hash of the first decryption key and data of the first block of the plurality of sequential blocks;
decrypt the second block of the plurality of sequential blocks using the third decryption key associated with the second block of the plurality of sequential blocks to generate a second segment of the band entropy coded bit stream; 
merge at least the first segment and the second segment of the band entropy coded bit stream to generate a source data bit stream using a bit mask for de-multiplexing, the bit mask based on the first hash of the second decryption key and the bit stream data; and
at least one of store or share the source data bit stream in a same file format as an encoded bit stream. 

Response to Arguments
Applicant’s terminal disclaimer filed on 08-05-2019, with respect to claims 1 – 12 and 21 – 26 are considered under 35 USC 112 and 101 (abstract idea)  and 102/103 over closest prior arts Bohli et al (US Pub. #: 20160204942), hereinafter Bohli, Korodi et al (US Pub. #: 8487791), hereinafter Korodi and Ramasamy et al (US Pub. #: 20090034715), hereafter Ram have been fully considered and are allowable.                                                            Allowable Subject Matter
Claims 1 – 12 and 21 – 26 are allowed in light of filed terminal disclaimer and in light of prior art(s) made of record.                                                                                               Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to the independent claim 1, the prior art of reference Bohli  teaches [0011] selecting a number of data fragments of the data stream; defining at least two granularity levels for the selected data fragments; dividing each of the selected data fragments according to the granularity levels; generating a hierarchical authentication structure including elements representing hash values of the divided selected data fragments on the different granularity levels, wherein a hash value for a data fragment on a higher granularity level is based on hash values of data fragments on a lower granularity level; [0034] The term "granularity" is preferably related to fragment size, i.e. a higher granularity level means data fragments having a size greater than data fragments on a lower level [0055] the lengths of the data fragments on one or more granularity levels is signed with a digital signature, preferably in a security module in a sending entity. However, Bohli fails to teach the idea: decrypt a first block of sequential blocks using a first decryption key generated 

Further, a second prior art of record Korodi teaches Col. 2 lines 8-25: entropy coding data using parallel entropy coders to encode an input sequence into a plurality of encoded subsequences (see Figs. 3-4). Col. 6 lines 25-29: each bit of the input sequence is processed serially to update the context model, and the serial bits and probability information are supplied to the entropy coder, which then serially entropy codes the bits to create the bitstream. Col. 11 lines 5-9: in one case the encoder, if it knows that the decoder has d<N decoders, may merge some of the sources/probabilities so that the number of subsequences generated by the encoder is no greater than d. merging, a first subsequence of symbols with a second subsequence of symbols to create a merged subsequence, thereby reducing the N subsequences of symbols to d subsequences; Lines 35-38: we merge the output of source k with that of source m, and use LPS=q for the merged sequence. This process can be repeated as long as OH (k)/N (k) is greater than the relative entropy between some sources k and m. However, Korodi fails to teach the idea: decrypt a first block of sequential blocks using a first decryption key generated based on a first hash of a second decryption key and bit stream data, the first decryption key associated with the first block 

Further, a third prior art of record Ram teaches [0031-0032] an ESSIV function for the second data block receives a secure hash of the plaintext or unencrypted data (P.sub.1) for the first data block, and receives a hash of the encryption key as inputs, and calculates an IV for the second data block. However, Ram fails to teach the idea: decrypt a first block of sequential blocks using a first decryption key generated based on a first hash of a second decryption key and bit stream data, the first decryption key associated with the first block of the sequential blocks to generate a first segment of a band entropy coded bit stream; generate a third decryption key for a second block of the sequential blocks based on a second hash of the first decryption key and data of the first block of the sequential blocks; decrypt the second block of the sequential blocks using the third decryption key associated with the second block of the sequential blocks to generate a second segment of the band entropy coded bit stream; and merge the first and second segments of the band entropy coded bit stream to generate a source data bit stream using a bit mask for de- multiplexing.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                                                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of References Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-2703867.  The examiner can normally be reached on M-F: 7:30am-5pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/BADRINARAYANAN /Examiner, Art Unit 2438.